Rugg, C.J.
This is a complaint in the nature of an appeal from a refusal by the assessors of the city of Beverly to abate some portion of the taxes assessed upon the real estate of the complainant in that city. The real estate in question is the summer residence of the complainant, acquired by him mostly in 1905, save two comparatively small parcels, one in 1911 and the other in 1919, and all continuously occupied by him since those dates. There was evidence that, when the income tax took effect in 1916, in reply to a question in behalf of the complainant, the assessor said that a fist should be filed but that, where there was no change in the real estate, that item need not be included. Similar inquiries in behalf of the complainant made in successive years met with similar responses, although in 1923 nothing was said about real estate. In 1916 and yearly thereafter including 1923 the complainant filed a fist of personal property subject to taxation, but did not include his real estate in any list. Seasonable and proper notice *169was given by the assessors in 1923, to all persons subject tor taxation, to bring in to them true lists of their property including real estate. On March 1, 1923, the complainant wrote the assessors concerning what he. claimed to be excessive valuation of his real estate, and requested a material reduction for that year. In acknowledging this letter on March 17, 1923, the assessors said that they would give his request consideration. On receipt of his tax bill, the complainant wrote to the assessors on October 17, 1923, referring to his letter of March 1, 1923, and calling their attention to the fact that no reduction had been made and renewing his request for such reduction. On October 20, 1923, reply was made dealing with the valuation and affirming its justness. The complainant then paid the tax under protest and on November 16, 1923, filed formal application for an abatement and a sworn list of all his real estate adequate in form. In denying the complainant’s formal and informal applications for abatement, his failure to file a list seasonably, or to show a reasonable excuse for his delay in so doing, was not the ground upon which reliance was placed by the assessors. It was not even mentioned by them.
The seasonable filing of a fist including real estate, when so required by the assessors in their notice, is a condition precedent to the right to secure an abatement of taxes unless the taxpayer shows a reasonable excuse for delay. This is the plain effect of G. L. c. 59, §§ 29, 61, 64. Parsons v. Lenox, 228 Mass. 231, 234. Sears v. Nahant, 205 Mass. 558, 569. This express requirement of the statute cannot be waived by the assessors. It is enacted, not for the benefit of the assessors, but in the general interest and for the protection of the public. Winnisimmet Co. v. Chelsea, 6 Cush. 477, 483. Boston Rubber Shoe Co. v. Malden, 216 Mass. 508, 511.
The evidence already narrated was sufficient to support a finding of good cause for' not filing seasonably the fist of his real estate by the complainant. The conversations between the representative of the complainant and the assessors has a bearing upon good cause for delay although of no *170value in waiver. The course of conduct between the complainant and the assessors for several years was of probative value on this issue. A full list was filed and accepted when the petition for abatement was filed. The evidence was at least such as to require a finding of fact on this point. Commonly, where evidence is- introduced, the question whether such good cause has been shown is one of fact. Lowell v. County Commissioners, 3 Allen, 546. Charlestown v. County Commissioners, 101 Mass. 87, 89. McMillan v. Gloucester, 244 Mass. 150, 152. Milford v. County Commissioners, 213 Mass. 162, 164.
It was error to rule as matter of law that good cause had not been shown. The case at bar is distinguishable from Boston Rubber Shoe Co. v. Malden, 216 Mass. 508, where no question as to good cause for delay in filing a proper list was presented. The complainant in that case filed a list seasonably and relied throughout on the sufficiency of that list and did not attempt to file a more complete list. The list so filed was as matter of law insufficient.
In accordance with the terms of the report, judgment is to be entered for the complainant in the sum of $1,210, with interest from November 2, 1923.

So ordered.